Citation Nr: 0017824	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disease of the lumbar spine prior to May 8, 
1995.

2.  Entitlement to an increased evaluation for degenerative 
disease of the lumbar spine, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973, 
and from December 1973 to March 1976, and from May 1979 to 
July 1988.  

This appeal arises from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which in pertinent part reduced 
the rating for degenerative joint disease of the lumbosacral 
spine from 20 percent to 10 percent effective from June 1, 
1995.

The case was before the Board of Veterans' Appeals (Board) in 
November 1998 at which time the issues of whether a 20 
percent rating should be restored for degenerative disease of 
the lumbar spine and an increased rating for the lumbar spine 
were remanded to the RO for additional development.  The RO, 
in an August 1999 rating action, restored the 20 percent 
rating for degenerative disease of the lumbar spine effective 
from December 4, 1991, and increased the rating to 40 percent 
effective from May 8, 1995.


FINDINGS OF FACT

1.  Prior to May 8, 1995, the veteran's low back pain due to 
degenerative disease of the lumbar spine had almost 
completely resolved after a period of physical therapy.  It 
increased in severity after a motorcycle accident in April 
1995.  The first clinical evidence of increased radiculopathy 
appears in VA records from May 8, 1995.  

2.  The veteran's degenerative disease of the lumbar spine 
causes radiating pain into the lower extremity, numbness and 
tingling and diminished ankle jerks without demonstrable 
muscle spasms with intermittent relief.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disease of the lumbar spine prior to May 8, 
1995, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  

2.  The criteria for an evaluation in excess of 40 percent 
for degenerative disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body.  
Functional loss may be due to pain, supported by adequate 
pathology, or the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

When a reasonable doubt arises regarding the degree of 
disability such doubt should be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.

The veteran's service-connected low back disability has been 
rated under Diagnostic Code 5293 as 20 percent disabling 
prior to May 8, 1995, and as 40 percent disabling as of this 
date.  A 20 percent rating is warranted under this diagnostic 
code for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The veteran's service-connected low back disability may 
alternatively be rated based on arthritis and limitation of 
motion.  Arthritis is rated based on limitation of motion of 
the involved joints.  38 C.F.R. § 4.71a, Codes 5003, 5010.  
Moderate limitation of motion of the lumbar spine is assigned 
a 20 percent rating.  Severe limitation of motion of the 
lumbar spine is assigned a 40 percent disability rating.  
Diagnostic Code 5292.  Alternatively, unfavorable ankylosis 
of the lumbar spine warrants a 50 percent disability rating.  
Diagnostic Code 5289.

The veteran's service-connected low back disorder could also 
be rated under the provisions of Diagnostic Code 5295, which 
pertains to lumbosacral strain.  A 20 percent disability 
rating is warranted where there is muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position; and a 40 percent rating, the highest 
available rating under Diagnostic Code 5295, is warranted 
where there is a severe lumbosacral strain as manifested by a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space, or 
some of the aforementioned with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  The word 
"severe" is not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6.


Factual Background.  As noted above, the veteran's final 
period of military service ended in July 1988.  By a rating 
dated in March 1989, the RO established service connection 
for degenerative joint disease of the lumbosacral spine and 
rated his disorder as 10 percent disabling under Diagnostic 
Code 5003-5292 effective from July 1988.  

A March 1992 VA examination revealed positive straight leg 
raising at 45 degrees.  Pin-prick of the anterolateral aspect 
of the thigh was diminished.  The diagnoses included 
radiculitis and "consider neuralgia paresthetica for 
difficulty of the right anterolateral thigh."  

By a rating dated in June 1992, the RO increased the rating 
to 20 percent effective from December 4, 1991.

A VA physical therapy evaluation was performed in February 
1994.  The veteran had fallen on the ice three to four weeks 
previously.  He had low back pain with radiation into the 
right lower extremity.  He now had dull pain in the gluteal 
region.  He had chronic right lower extremity paresthesia.  
He had decreased range of motion in the lumbar spine.  Supine 
straight leg raising was positive at 45 degrees on the left.  
Reflexes were 2 plus at the ankles.  In order to decrease 
pain and increase flexibility the plan was a combination of 
massage and strengthening exercises.  

VA records dated in April 1994 reveal that the veteran 
reported his low back pain had resolved almost completely.  
He was functioning well.  Motor examination was 5/5.  
Sensation was decreased in the right dermatome to light 
touch.  Sensation had improved in that area according to the 
veteran.  He had decreased range of motion to flexion of 85 
degrees and extension to 5 degrees.  There was no paraspinal 
tenderness.  He could toe and heel walk.  He could squat 
normally.  Straight leg raising on the right was positive at 
30 degrees.  Reflexes were +1.  

VA Progress notes from April 1994 noted stiffness in the 
lower back.  The veteran had not had pain for one and one 
half weeks.  There had been no tingling in the toes.  The 
pain had been in the lumbosacral spine to the right lower 
extremity.  Lumbar flexion was to 80 degrees and extension 
was to 25 degrees.  Lateral rotation to the right was 90 
degrees and to the left 80 degrees.  

VA examination in July 1994 revealed that motion for the 
lumbar spine included 80 degrees for forward flexion; 30 
degrees for backward extension; 30 degrees for left and right 
lateral flexion; and 25 degrees rotation to the left and 
right.

In August 1994, the RO notified the veteran that the rating 
for the lumbar spine disorder would be reduced from 20 
percent to 10 percent.  By a rating dated in February 1995, 
the RO reduced the disability rating for the lumbosacral 
spine disorder from 20 percent to 10 percent effective from 
June 1, 1995, under Diagnostic Code 5292.

VA records dated May 8, 1995, reveal that the veteran 
reported that he had loss of sensation over the lateral side 
of his right leg.  He was dragging his left foot.  

The veteran testified at a hearing before a hearing officer 
at the RO in October 1996.

In August 1997 VA records reveal that the veteran had a dense 
area of sensory loss mostly over his L-3 dermatome.  An MRI 
of his lumbar spine showed neural foraminal narrowing and a 
far lateral disk bulge at L2-3 on the right.  There appeared 
to be compression of the neural foramen and probably the 
exiting nerve root.  His other levels showed mild spondylosis 
but no apparent disk herniation.  

The veteran was seen in the VA neurosurgery clinic in August 
1997.  The veteran was returning to the clinic after an MRI 
because of continued complaints of right thigh numbness and 
some pain.  He wanted to be evaluated for possible surgery on 
the lumbar spine.  Due to the amount of facet hypertrophy and 
degeneration, the examiner could not guarantee that low back 
surgery would alleviate his numbness and pain.  

In November 1997 the veteran had some continuing difficulty 
with his lower extremities and was complaining of increasing 
numbness over his left knee along the L3 and beginning L4 
dermatome.  He had slowly gotten a little worse.  The veteran 
requested a change in medication from Flexeril to Robaxin.  

In July 1998 the veteran testified at a hearing before the 
undersigned Member of the Board.  He stated that his lumbar 
spine disability made it necessary for him to wear a brace 
when he was cooking or lifting anything over 2 to 3 pounds.  
Extended walking also required a brace.  He wore his back 
brace 3 or 4 times a day.  He was taking Robaxin, 
Meprobamatol, Darvon and Ibuprofen.  There was no time during 
the day that he was without pain.  It ebbed and flowed in 
severity between a constant of 3 and flowed to anywhere 
between 7 and 8.  The veteran had not had surgery on his 
lumbar spine.  The veteran stated that he had been given 
injections in the VA emergency room for muscle spasms.  He 
stated that he had taken his medication that morning and that 
if he had not done so he would have been unable to sit 
through the hearing.  Back spasms, tightness and radiating 
pain were his primary lower back symptoms.  He had 
paresthesia and numbness over the whole quadriceps muscle on 
the right side.

The Board in November 1998 remanded the veteran's claim for 
an increased rating for his low back disability to the RO.  
The purpose of the remand was to determine if the veteran had 
radiculopathy.  

In January 1999 the veteran was seen in the VA Neurosurgery 
clinic.  He had right buttock and right knee pain which was 
progressively worsening.  The right buttock pain still 
extended down to approximately the knee or a little past it.  
Although it still bothered him, he was quite active both in 
his mind and physically.  He had purchased a new boat and 
planned to move to Tampa and live on his boat.  The examiner 
recommended a facet block or epidural steroid.  

A VA examination was performed in April 1999.  The veteran's 
symptoms began in 1985 and now included low back pain with 
numbness and burning pain in the right lateral thigh and 
lateral calf.  The pain and numbness were constant and 
increased with prolonged sitting, overexertion and contact 
with objects.  His legs sometimes gave way causing falls.  
There was no overt weakness.  There was no bowel or bladder 
dysfunction.  The veteran was unable to perform activity for 
more than 20 or 30 minutes.  For the last few years he had 
pain and numbness in the left lateral thigh.  Examination 
revealed normal tone and bulk.  Strength was 5/5.  There was 
decreased pinprick in the left lateral thigh and right 
lateral thigh.  On the right the decreased pinprick extended 
to the mid-lateral calf.  Ankle jerks deep tendon reflexes 
were decreased.  The toes were down-going.  His gait was 
antalgic and steady.  There were no paraspinal muscle spasms.  
Straight-leg raising was to 60 degrees without elicitation of 
radicular symptoms.  The examiner's impression was chronic 
lower back pain with possible bilateral L3 radiculopathies.  
The MRI of the lumbosacral spine indicated degenerative disc 
disease, which is predominantly pain and numbness.  There is 
no evidence on examination of any lower weakness, muscle 
atrophy or reflex changes.  EMG/Nerve conduction studies were 
suggestive of L5-S1 radiculopathy.  

A second VA examination was performed in June 1999.  The 
veteran complained of a constant dull aching pain in the 
back.  He rated it as 3/5 with radiation to both lower 
extremities.  It was greater on the left than the right.  He 
claimed that the pain in his back resulted in incoordination 
of his movements and/or exercise tolerance with easy 
fatigability.  Examination revealed range of motion in the 
lumbar spine to 22 degrees of extension.  Forward flexion was 
to 38 degrees with pain in the back and marked hesitation.  
Lateral bending on the right was to 25 degrees with pain in 
the lower back.  Lateral bending to the left was to 20 
degrees with pain on the right.  Rotation to the right was to 
25 degrees with pain in the lower back.  Left rotation was to 
reference.  The assessment was degenerative joint disease of 
the lumbosacral spine with radiculopathy.  

The RO granted an increased rating to 40 percent for 
degenerative disease of the lumbar spine with disk bulge and 
radiculopathy under Diagnostic Code 5293 effective from May 
8, 1995, in an August 1999 rating decision.

Analysis.  A review of the medical evidence prior to May 8, 
1995, reflects that VA examination in March 1992 resulted in 
a diagnosis of radiculitis and "consider neuralgia 
paresthetica for difficulty of the right anterolateral 
thigh."  By a rating dated in June 1992, the RO increased 
the rating to 20 percent effective from December 4, 1991.  VA 
records dated in April 1994 reveal that the veteran reported 
his low back pain had resolved almost completely.  He was 
functioning well.  Motor examination was 5/5.  Sensation was 
decreased in the right dermatome to light touch and the 
veteran had no more than mild limitation of motion of the 
lumbar spine.  There was no paraspinal tenderness.  He could 
toe and heel walk.  He could squat normally.  VA examination 
in July 1994 also revealed that limitation of motion for the 
lumbar spine was no more than slight.  VA records dated May 
8, 1995, reveal that the veteran reported that he had loss of 
sensation over the lateral side of his right leg.  He was 
dragging his left foot.  

A rating in excess of 20 percent under Diagnostic Code 5293 
requires severe recurring attacks with intermittent relief.  
For the period prior to May 8, 1995, the veteran had periods 
without pain and it was noted that his low back pain had 
almost completely resolved.  The record does not reflect 
symptoms prior to May 8, 1995, which would warrant a rating 
in excess of 20 percent under Diagnostic Code 5293.  
Likewise, the symptoms reported do not warrant a rating in 
excess of 20 percent based upon limitation of motion under 
Diagnostic Code 5292 or based upon severe lumbosacral strain 
under Diagnostic Code 5295 inasmuch as no more than mild 
limitation of motion was demonstrated and listing of the 
spine, positive Goldthwait's sign, or other symptoms of 
lumbosacral strain were not shown.

The veteran's symptoms increased in severity after a 
motorcycle accident in April 1995.  The first clinical record 
of increased symptoms is in a May 8, 1995 VA outpatient 
treatment record.  A rating in excess of 20 percent for 
degenerative disease of the lumbar spine for the period prior 
to May 8, 1995 is not warranted.  

The Board next considers whether a rating in excess of 40 
percent is warranted for the period beginning May 8, 1995.  
An evaluation of 60 percent under Diagnostic Code 5293 
requires pronounced intervertebral disc syndrome.  The 
symptoms to be considered in rating intervertebral disc 
syndrome include characteristic pain, demonstrable muscle 
spasm, absent ankle jerk or other neurological findings.  The 
Board has compared those factors with the symptoms 
demonstrated by the veteran.  The veteran's symptoms include 
radiating pain, and tingling and numbness in the lower 
extremities.  On examinations in April and June 1999, no 
paraspinal muscle spasms were noted.  Ankle jerks and deep 
tendon reflexes were somewhat diminished.  Thus, the veteran 
does not have demonstrable muscle spasm or absent ankle 
jerks.  The EMG from May 1999 revealed minimal denervation in 
the muscles supplied mainly by the L5-S1 nerve root.  In the 
opinion of the Board, the evidence reflects that the veteran 
has severe, not pronounced intervertebral disc syndrome of 
the lower back.  

When evaluating a service-connected back disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, consideration must be 
given as to whether a separate disability rating is in order 
for any related neurological impairment.  Bierman v. Brown, 6 
Vet. App. 125 (1994).  The Board has accordingly considered 
the assignment of an evaluation based on impairment of 
peripheral nerves.  

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1998); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1996); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In Bierman, it was noted that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative or 
overlapping) could be rated under a diagnostic code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation of 38 C.F.R. § 4.14.  In this case, 
there are no identifiable neurological disabilities of the 
extremities.  In essence, the lower extremity neurological 
complaints are part and parcel of the lumbar spine disability 
and do not constitute a separate and distinct disability as 
contemplated by Bierman and Esteban.  Accordingly, the Board 
cannot assign a separate disability rating for the 
neurological aspects of the veteran's lumbar spine disorder.  

In assessing the degree of disability, the guidance of the 
United States Court of Appeals for Veterans Claim (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), must be considered.  
In that case the Court held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca, 8 Vet. App. at 206.  
VA General Counsel in VAOPGCPREC 36-97 held that Diagnostic 
Code 5293 involves loss of range of motion because the nerve 
defects and resulting pain may cause limitation of motion of 
the lumbar vertebrae.  Therefore, the provisions of 38 C.F.R. 
§ 4.40 and 4.45 must be considered when evaluating the 
veteran's lumbar spine disorder under Diagnostic Code 5293.  

The veteran has reported constant dull aching pain in the 
lower back.  He indicated he could not perform activities for 
more than 20 or 30 minutes.  Prolonged walking required a 
back brace.  Lifting even a small weight of two or three 
pounds necessitated the use of a back brace.  Even though the 
veteran reported those limitations he also indicated that he 
had bought a sailboat and appeared to the VA examiner in the 
neurosurgery clinic to be active physically.  The VA examiner 
in June 1999 noted that the veteran walked slowly and was 
wearing a Lenox Hill brace on the left knee.  The veteran is 
service-connected and receiving compensation for disability 
of the left knee.  The limitations reported by the veteran 
and observed by VA examiners are commensurate with the 40 
percent rating currently assigned.  No difficulty walking on 
the right leg or use of the right foot was noted.  It was the 
left knee and left leg which required a brace and resulted in 
difficulty walking.

The Board also considered whether or not a higher evaluation 
under Diagnostic Codes 5292 and 5289 would be more 
appropriate.  There is no question based on the evidence of 
record that the veteran has demonstrated severe limitation of 
motion of the lumbar spine.  The maximum schedular rating for 
severe limitation is only 40 percent.  In this case there is 
no evidence of ankylosis of the lumbar spine.  

The preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for degenerative disease of 
the lumbar spine.  


ORDER

A rating in excess of 20 percent for degenerative disease of 
the lumbar spine for the period prior to May 8, 1995, is 
denied.  

A rating in excess of 40 percent for degenerative disease of 
the lumbar spine is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

